Citation Nr: 1419845	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  07-02 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a shortening of the right leg by a half inch.  

3.  Entitlement to service connection for a dental condition.

4.  Entitlement to service connection for a tender and painful scar of the forehead.

5.  Entitlement to service connection for a nervous condition also claimed as hives.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to a disability rating in excess of 10 percent for nasal fracture.  

8.  Entitlement to a disability rating in excess of 10 percent for nasal scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the appeal, the RO granted a separate 10 percent disability rating for a nasal scar in an October 2012 rating decision, thereby bifurcating the claim for an increased disability rating for nasal fracture with scar into two issues, as reflected on the title page.  Since this scar is a manifestation of the nasal fracture disability, and it is presumed a Veteran is seeking the highest possible rating for this disability, absent indication to the contrary, the rating for the nasal scar is being considered in this appeal along with the rating for the nasal fracture.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records added to the present appeal have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the current case, the Veteran submitted a request for a Travel Board hearing before a member of the Board in his January 2007 VA form 9, in a February 2007 statement and in a May 2014 statement submitted on a VA form 9.  The record reflects that, to date, a hearing has not been scheduled.  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2013).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested video conference hearing.  See id.  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  Place a copy of the notification letter in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



